         Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU INVESTMENTS, LLC d/b/a                         §
 BRAZOS LICENSING AND                                §   Civil Action No.: 6:20-cv-00982-ADA
 DEVELOPMENT,                                        §
                                                     §
                 Plaintiff,                          §   JURY TRIAL DEMANDED
                                                     §
 v.                                                  §
                                                     §
 CANON, INC.                                         §
                                                     §
                 Defendant.                          §


                      AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Plaintiff”), through its attorneys, complains of Canon, Inc. (“Defendant”), and alleges the

following:

                                             PARTIES

       1.      Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development is a

limited liability company organized and existing under the laws of Delaware that maintains its

principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

       2.      Defendant Canon, Inc. is a corporation organized and existing under the laws of

Japan that maintains an established place of business at 30-2, Shimomaruko 3-chome, Ohta-ku,

Tokyo 146-8501, Japan.

                                          JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.




                                                1
           Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 2 of 10




        4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        5.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                 VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District.

                                            PATENT-IN-SUIT

        7.       Plaintiff is the assignee of all right, title and interest in United States Patent No.

8,588,537 (the “Patent-in-Suit” or “the ’537 Patent”); including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                           THE ’537 PATENT

        8.       The ’537 Patent is entitled “Methods, apparatuses and computer program products

for utilizing wireless links for communication of compressed data,” and issued 11/19/2013. The

application leading to the ’537 Patent was filed on 06/28/2011. A true and correct copy of the

’537 Patent is attached hereto as Exhibit 1 and incorporated herein by reference.

        9.       The ’537 Patent is valid and enforceable.

                           COUNT 1: INFRINGEMENT OF THE ’537 PATENT

        10.      Plaintiff incorporates the above paragraphs herein by reference.




                                                    2
           Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 3 of 10




         11.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’537 Patent in at least this District by making, using, offering to sell,

selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’537 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’537 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’537 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

         12.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’537 Patent Claims, by having its employees internally

test and use these Exemplary Products.

         13.     Actual Knowledge of Infringement. Defendant has had actual knowledge of the

’537 Patent since at least the filing of the original complaint on October 19, 2020. Further,

Defendant has had actual knowledge of its infringement of the ’537 Patent since before the filing

of this Amended Complaint.1 Moreover, since October 19, 2020, counsel for Plaintiff and

counsel for Defendant have had had several discussions (both in writing and telephonically)

regarding the ’537 Patent and Defendant’s infringement of the same.

         14.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’537 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its



1
    Defendant filed a motion to dismiss (Dkt. 13) that is mooted by this Amended Complaint.


                                                   3
           Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 4 of 10




products in the customary and intended manner that infringes the ’537 Patent. See Exhibit 2

(described below). By the time of trial, Defendant will have known and intended (since

receiving actual notice on October 19, 2020) that its continued actions would infringe and

actively induce and contribute to the infringement of one or more claims of the ’537 Patent.

       15.      Induced Infringement. Since at least October 19, 2020, Defendant has

committed, and continues to commit, affirmative acts that cause infringement, literally and/or by

the doctrine of equivalents, of one or more claims of the ’537 Patent with knowledge of the ’537

Patent and knowledge that the induced acts constitute infringement of one or more claims of the

’537 Patent. Defendant has actively induced others, including, but not limited to, customers,

purchasers, developers, and/or end users of the Exemplary Defendant Products to infringe the

’537 Patent, literally and/or by the doctrine of equivalents, throughout the United States,

including within this judicial district, by, among other things, advertising, promoting, and

instructing the use of the Exemplary Defendant Products via various websites, including

providing and disseminating product descriptions, operating manuals, how-to videos and guides,

and other instructions on how to implement and configure the Exemplary Defendant Products.

       16.      As an illustrative example only, Defendant induces such acts of infringement by

its affirmative actions of intentionally providing the Exemplary Defendant Products that when

used in their normal and customary way as desired and intended by Defendant, infringe one or

more claims of the ’537 Patent and/or by directly or indirectly providing instructions on how to

use its Exemplary Defendant Products in a manner or configuration that infringes the one or

more claims of the ’537 Patent, including those found at one or more of the following:

       •     https://www.usa.canon.com/internet/portal/us/home/products/details/digital-

             radiography-fluoroscopy/digital-detectors/cxdi-80c;




                                                 4
           Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 5 of 10




       •     http://downloads.canon.com/nw/pdfs/healthcare/cxdi-80c-specs.pdf;

       •     https://downloads.canon.com/nw/pdfs/healthcare/brochure_NICU.pdf;

       •     https://mcu.canon/internet/portal/vi/home/products/details/digital-radiography-

             fluoroscopy/software-solutions/cxdi-control-software-ne/cxdi-control-software-ne;

       •     https://mcu.canon/internet/portal/vi/home/products/details/digital-radiography-

             fluoroscopy/digital-detectors/cxdi-710c-and-cxdi-810c-wireless-digital-radiography-

             systems/cxdi-710c-and-cxdi-810c-wireless-digital-radiography-systems;

       •     https://www.usa.canon.com/internet/portal/us/home/products/details/digital-

             radiography-fluoroscopy/digital-detectors/cxdi-710c-and-cxdi-810c-wireless-digital-

             radiography-

             systems/!ut/p/z0/fcxNC8IgHIDxz9IHkL8bUV7XIlZMYp02LyHTOclU1F727VtdukT

             HHzw8wKAFZvldK560s9zM7tjqTJuKVPsS14ScNrigW7zLmmV-

             rHM4APsfzIc80JIqYJ6nEWk7OGiFVjpxgwIX2qnA_TihwdxccLF3fvoGQibZJxcitP

             1TaLTOcI-4Fegj8tZDB2lkjOjXNE4xyWsEf2FdUSwWL2tOwAw!/;

       •     https://www.cmsimaging.com/410-710-810.html;

       •     https://www.cmsimaging.com/assets/img/brands/canon/brochures/CXDI-

             10%20Series%20Detectors%20Brochure.pdf;

       •     https://downloads.canon.com/cmcu/pdfs/CXDI-

             710CW_810CW_410CW_Brochure.pdf;

       •     https://www.youtube.com/watch?v=Wrqu1m83wO8; and

       •     https://global.canon/en/technology/support01.html.

       17.      Defendant therefore actively, knowingly, and intentionally has been and continues

to induce infringement of the ’537 Patent, literally and/or by the doctrine of equivalents, by



                                                 5
         Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 6 of 10




instructing and encouraging its customers, purchasers, developers, and/or end users to use the

Exemplary Defendant Products in a manner that infringes one or more claims of the ’537 Patent.

       18.     Contributory Infringement. Since at least October 19, 2020, Defendant has

committed, and continues to commit, contributory infringement, literally and/or by the doctrine

of equivalents, by, inter alia, knowingly selling the Exemplary Defendant Products that when

used cause the direct infringement of one or more claims of the ’537 Patent by a third party, and

which have no substantial non-infringing uses, or include a separate and distinct component that

is especially made or especially adapted for use in infringement of the ’537 Patent, and is not a

staple article or commodity of commerce suitable for substantial non-infringing use.

       19.     Defendant therefore actively, knowingly, and intentionally has been and continues

to materially contribute to its customers’, purchasers’, developers’, and end users’ infringement

of the ’537 Patent, literally and/or by the doctrine of equivalents, by selling Exemplary

Defendant Products to them for use in end user products in a manner that infringes one or more

claims of the ’537 Patent. The Exemplary Defendant Products are especially made or adapted

for infringing the ’537 Patent and have no substantial non-infringing use. For example, in view

of the preceding paragraphs and Exhibit 2, the Exemplary Defendant Products contain

functionality which is material to at least one claim of the ’537 Patent.

       20.     Exhibit 2 includes charts comparing the Exemplary ’537 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’537 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’537 Patent Claims.

       21.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.




                                                 6
            Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 7 of 10




        22.        Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                                              JURY DEMAND

        23.        Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.       A judgment that the ’537 Patent is valid and enforceable;

       B.       A judgment that Defendant has infringed directly, contributorily, and/or induced

                infringement of one or more claims of the ’537 Patent;

       C.       An accounting of all damages not presented at trial;

       D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                for Defendant’s past infringement with respect to the ’537 Patent;

       E.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                for Defendant’s continuing or future infringement, up until the date such judgment

                is entered with respect to the ’537 Patent, including pre- or post-judgment interest,

                costs, and disbursements as justified under 35 U.S.C. § 284;

       F.       A judgment that awards Plaintiff ongoing royalties for Defendant’s continued

                direct and/or indirect infringement of the ’537 Patent;

       G.       And, if necessary, to adequately compensate Plaintiff for Defendant’s

                infringement, an accounting:

              i.     that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                     and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                     that it incurs in prosecuting this action;


                                                     7
Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 8 of 10




  ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

        action; and

 iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

        deems just and proper.




                                       8
       Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 9 of 10




Dated: April 12, 2021             RESPECTFULLY SUBMITTED,

                                  By: /s/ Jonathan K. Waldrop
                                       Mark D. Siegmund (TX Bar No. 24117055)
                                       mark@waltfairpllc.com
                                       LAW FIRM OF WALT FAIR, PLLC
                                       1508 N. Valley Mills Drive
                                       Waco, TX 76710
                                       Telephone: (254) 772-6400
                                       Facsimile: (254) 772-6432

                                         Jonathan K. Waldrop (CA Bar No. 297903)
                                         (Admitted in this District)
                                         jwaldrop@kasowitz.com
                                         Darcy L. Jones (CA Bar No. 309474)
                                         (Admitted in this District)
                                         djones@kasowitz.com
                                         Marcus A. Barber (CA Bar No. 307361)
                                         (Admitted in this District)
                                         mbarber@kasowitz.com
                                         John W. Downing (CA Bar No. 252850)
                                         (Admitted in this District)
                                         jdowning@kasowitz.com
                                         Heather S. Kim (CA Bar No. 277686)
                                         (Admitted in this District)
                                         hkim@kasowitz.com
                                         Jack Shaw (CA Bar No. 309382)
                                         (Admitted in this District)
                                         jshaw@kasowitz.com
                                         KASOWITZ BENSON TORRES LLP
                                         333 Twin Dolphin Drive, Suite 200
                                         Redwood Shores, California 94065
                                         Telephone: (650) 453-5170
                                         Facsimile: (650) 453-5096

                                         Attorneys for Plaintiff
                                         WSOU INVESTMENTS, LLC d/b/a
                                         BRAZOS LICENSING AND
                                         DEVELOPMENT




                                     9
        Case 6:20-cv-00982-ADA Document 22 Filed 04/12/21 Page 10 of 10




                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 12, 2021, I caused the foregoing document to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will send notification of such

filing to all counsel of record.



                                              /s/ Jonathan K. Waldrop
                                                  Jonathan K. Waldrop




                                                 10
